Citation Nr: 0635185	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to a rating higher than 20 percent for right hip 
gunshot wound residuals with a residual scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to May 1970 and 
from December 1972 to April 1973.

This matter initially came before the Board from a ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.  After the veteran requested 
a Central Office hearing, one was scheduled for September 
2003, but the veteran indicated in a June 2003 statement in 
support of claim (VA Form 21-4138) that he no longer wanted a 
hearing, so his request is considered withdrawn.  See 
38 C.F.R. § 20.704(e) (2005).

After the Board remanded the claims for additional 
development in December 2004, the RO in February 2006 denied 
the claim for a rating higher than 20 percent for right hip 
gunshot wound residuals with residual scar and reopened and 
granted the claim for service connection for a back disorder.  
The RO also granted service connection for the limitation of 
flexion caused by the right hip gunshot wound residuals and 
assigned a separate 30 percent rating as to which it 
simultaneously denied an increase.

The only response received from the veteran is a statement in 
support of claim (VA Form 21-4138) attached to a VCAA Notice 
Response Form, dated April 2006 and received by the Board in 
August 2006, in which the veteran indicated that he suffered 
from pain in his spine, hip, leg, and knee.  As the veteran 
did not specifically indicate disagreement with the 
evaluations assigned for the back and right leg disabilities 
or the limitation of flexion caused by the right hip gunshot 
wound residuals for which service connection was granted on 
remand, those issues are not before the Board on this appeal.  
See 38 C.F.R. § 20.201 (2005) (notice of disagreement must be 
in terms that can reasonably be construed as disagreement 
with an adjudicative determination and a desire for appellate 
review).  The Board notes that the veteran's representative 
did not list any of the above issues in the July 2006 post-
remand brief, but, rather, only addressed whether the RO 
erred in denying a rating higher than 20 percent for the 
right hip gunshot wound residuals with residual scar.  The 
Board will similarly address only the latter issue herein.

The Board also notes that the veteran attached several VA 
outpatient treatment (VAOPT) records to his VCAA notice 
response form and statement in support and did not waive RO 
consideration of these documents.  However, because these 
VAOPT records were either duplicative of those previously 
submitted (such as those of June and July 2005) or related 
only to the veteran's right knee (such as those of January 
March and April 2006), they do not constitute "pertinent 
evidence" subject to the requirements of 38 C.F.R. 
§ 20.1304(c) (2005).


FINDING OF FACT

The evidence reflects that the veteran's right hip gunshot 
wound residual scar is less than 6 inches, does not cause 
loss of deep fascia, muscle substance, normal firm resistance 
of muscles, or tissue, there is no exit scar, tenderness to 
palpation, swelling, deformities, or keloid formation, and 
there is no evidence that the type of injury involved 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring, or that the history of the injury 
included consistent complaint of one or more cardinal signs 
and symptoms of muscle disability.  No elements of moderately 
severe muscle damage to Muscle Group XVII have been shown.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
20 percent for right hip gunshot wound residuals with 
residual scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.56, 
4.71a, Plate II, 4.73, Diagnostic Code 5317, 4.118, 
Diagnostic Codes 7801 through 7805 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 through 7805 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Where 
proper VCAA notice is not given prior to the initial 
adjudication, the error may be cured by a Board remand for 
new VCAA notification followed by readjudication of the 
claim.  Mayfield, 444 F.3d at 1333-1334.  That is precisely 
what occurred here.  The Board in its December 2004 remand 
found that the RO's September 2001 letter did not discuss the 
principles applicable to increased ratings claims and 
remanded for appropriate notification.  The RO provided such 
notice in its February 2005 VCAA letter prior to 
readjudicating the claim in its February 2006 supplemental 
statement of the case (SSOC), and thus cured VA's error in 
not providing appropriate notification prior to its initial 
adjudication of the claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

Here, the RO's February 2005 letter complied with the VCAA's 
requirements regarding the content of notification.  In this 
letter, the RO told the veteran that it was working on his 
claim for an increased evaluation for his right hip gunshot 
wound residuals and, in an attachment entitled, "What the 
Evidence Must Show," that to establish entitlement to this 
benefit he had to present evidence showing that his 
disability had gotten worse.  The letter also listed the 
types of evidence that could submit in support of his claim 
and, explained, in an attachment entitled, "How You Can Help 
and How VA Can Help You," the respective responsibilities of 
VA and the veteran in obtaining additional Federal and non-
Federal evidence.  The RO also wrote on page 2 of the letter: 
"If there is any other evidence that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran was provided with notice of what type of 
information and evidence is needed to substantiate his 
increased rating claim, he was not provided information 
regarding the effective date that would be assigned if this 
claim were granted.  Despite this inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board will deny 
the claim herein, there are is no new effective date to 
assign, so the issue is moot.  Moreover, the RO provided the 
required information regarding disability ratings and 
effective dates in its March 2006 letter enclosing the 
February 2006 rating decision.
 
In addition, VA obtained all identified records other than 
those that had been destroyed, such as the Washington D.C. 
General Hospital records from February 1973 that the hospital 
indicated in an April 2005 letter had been destroyed after 
ten years.  See 38 C.F.R. § 3.159(c)(1) (2005) (where 
response of non-Federal custodian indicates records sought do 
not exist, follow-up request not necessary). There is also no 
indication that any records exist that should be requested or 
that any pertinent evidence was not received.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.  Therefore, under these 
circumstances, no further development is required to comply 
with the VCAA or its implementing regulations, and the Board 
will decide the veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005). Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).    After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2005).  In addition, VA must take 
into account the veteran's entire medical history and 
circumstances when determining the appropriate rating to 
assign.  38 C.F.R. § 4.1 (2005); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  

In the present case, service connection for right hip gunshot 
wound residuals with residual scar had previously been 
granted and the veteran filed a subsequent claim for an 
increased rating, so the present level of the disability is 
of primary importance.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The veteran's service medical records do not contain 
treatment notes regarding his shell fragment wound residuals, 
but there is a mention in an August 1972 psychiatric 
consultation report of the veteran being wounded in action by 
"minor shrapnel."  Based on the veteran's Purple Heart and 
other factors, the RO in April 1971 determined that the 
veteran received his right hip shell fragment wound (also 
described as a gunshot wound) residuals during combat in 
Vietnam.

The veteran's right hip gunshot wound residuals with scar 
were initially rated under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7805, applicable to "scar, other," which may be rated 
based on limitation of the body part affected.  During the 
pendency of the veteran's appeal, the criteria for evaluating 
disabilities of the skin, including scars, were changed 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 49,599 
(2002), codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-
05 (2005).  Under the rating criteria for scars in effect 
prior to August 30, 2002, a 10 percent rating is the only 
rating assignable under Diagnostic Codes (DCs) 7803 and 7804, 
respectively, for superficial, poorly nourished scars with 
repeated ulceration, or for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DCs 7803, 7804 (2001).  Scars may be evaluated on the 
basis of any related limitation of function of a bodily part 
that they affect. 38 C.F.R. 4.118, DC 7805 (2001). 

Under the criteria in effect on and after August 30, 2002, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, warrant a 10 percent evaluation where 
the area or areas exceeds 6 square inches (39 sq. cm.), and 
higher evaluations for scars that affect a greater area. 38 
C.F.R. § 4.118, DC 7801 (2005).  A deep scar is one 
associated with underlying soft tissue damage.  Id. at Note 
2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, warrant a 10 percent 
evaluation where the area or areas affected are 144 square 
inches (929 sq. cm.) or greater. 38 C.F.R. § 4.118, DC 7802 
(2005).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under the 
amended DC 7803, superficial, unstable, scars warrant a 10 
percent evaluation.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. 38 C.F.R. § 4.118, DC 7803, Note 1 (2005). Under DC 
7804, scars that are superficial and painful on examination 
may be assigned a 10 percent evaluation.  Other scars may be 
rated on limitation of function of the affected part. 38 
C.F.R. § 4.118, DC 7805 (2005).

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, and the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000).

Since the veteran's scar is rated under DC 7805, it is rated, 
under both the old and new criteria, according to the 
limitation of the function of the affected, his scar has been 
rated based on the limitation of the function of his right 
hip.  The RO recognized this in its July 2002 rating decision 
on appeal herein, when it rated the veteran's disability 
under the hyphenated diagnostic code 7805-5317.

Under 38 C.F.R. § 4.73, Diagnostic Code 5317 (2005), the 
function of Muscle Group XVII is the following: extension of 
the hip (1); abduction of the thigh; elevation of opposite 
side of pelvis (2, 3); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia (1).  The muscles involved are pelvic girdle 
group 2 which includes the (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  Id.  A slight injury to 
this muscle group warrants a noncompensable rating.  Id.  A 
moderate injury to this muscle group is evaluated as 20 
percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id.

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).

Under 38 C.F.R. § 4.56(d)(2) (2005), moderate disability of a 
muscle results from an injury that resulted in a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Service department 
records, or other evidence of in-service treatment, will 
reflect a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. Objective findings usually include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

Under 38 C.F.R. § 4.56(d)(3) (2005), moderately severe 
disability of a muscle results from an injury that resulted 
in a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. Service department records, or 
other evidence, will show hospitalization for a prolonged 
period for treatment of the wound or injury. The medical 
evidence will reflect a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, if present, 
and evidence of inability to keep up with work requirements. 
Clinical findings will include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Under the above regulations, the veteran is not entitled to a 
rating higher than the 20 percent he is currently receiving, 
for the following reasons.  First, the muscle disability is 
no more than moderate.  There were no objective findings 
indicating the moderately severe muscle disability required 
for a higher rating because the only scar visible was 
described as 1-1/2 inches horizontal, well-healed, and 
unremarkable, and there was no exit scarring or exit site 
that could be identified.  There was also no appreciable loss 
of muscle, no tenderness to palpation, swelling, or 
deformities, and no indication of loss of deep fascia or 
normal firm resistance of muscles.  Similarly, at the March 
2002 VA examination, there was a 1/4 inch by 1/4 inch superficial 
linear scar, no tenderness to palpation, no keloid formation, 
and no tissue loss or appreciable muscle loss.  There were 
thus no objective findings showing moderately severe muscle 
disability under 38 C.F.R. § 4.56(d)(2) (2005).  Moreover, 
there is no evidence of debridement, prolonged infection, or 
sloughing of soft parts, prolonged hospitalization or record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability; while it has been suggested some SMRs 
relating to the gunshot wound may be missing, the reference 
in the existing SMRs to the veteran being wounded in action 
by "minor shrapnel," and the normal separation examination 
findings in both October 1970 and May 1973 indicate a type of 
injury and history and complaint that is not indicative of 
moderately severe muscle disability.  The veteran is 
therefore not entitled to a higher rating under 38 C.F.R. 
§ 4.73, DC 5317, which requires moderately severe muscle 
injury for the next highest, 40 percent rating.

Nor is the veteran entitled to a higher rating under either 
the old or new criteria applicable to disabilities of the 
skin.  The only potentially applicable diagnostic code that 
provides for a rating higher than the current 20 percent is 
the revised DC 7801, which provides for higher ratings for 
scars other than the head, face, or neck that are 
sufficiently large and cause limited motion.  However, while 
the veteran's scar does cause significant limitation of 
flexion and some limitation of abduction, as indicated by the 
March 2005 VA examination findings of flexion to 50 degrees 
and abduction to 30 degrees, see 38 C.F.R. § 4.71a, Plate II 
(2005) (normal hip flexion to 125 degrees, normal hip 
abduction to 45 degrees), both the March 2005 and March 2002 
measurements described above show that the scar less than the 
6 inches required for a compensable rating.  38 C.F.R. 
§ 4.118, DC 7801 (2005).  Moreover, the limitation of flexion 
caused by the scar has been taken account of by the separate 
30 percent rating he is now receiving under 38 C.F.R. § 4.73, 
DC 5316 (2005).

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than the current 
20 percent he is receiving for his right hip gunshot wound 
residuals with residual scar under DC 7805-5317 or any other 
potentially applicable diagnostic code.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for a rating higher than 20 percent for right hip 
gunshot wound residuals with residual scar must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 20 percent for right hip 
gunshot wound residuals including a residual scar is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


